DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 09/13/2021 for application number 17/473,301.  
Claims 1-12 are presented for examination.  Claims 1, 11, and 12 are independent claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Certified copy has been received for the foreign priority Application No. CN201911126040.X filed on 11/15/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 has been considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to signals per se.  

Claim 12 recites a “non-volatile computer-readable storage medium”.  In section [00119], the specification indicates that the computer software product is stored in a storage medium (such as ROM/RAM, magnetic disk, optical disk as described above).  According to MPEP 2111, claim terms and phrases must be given their broadest reasonable interpretation in light of specification.  Thus, the phrase “non-volatile computer readable storage media” will be reasonably interpreted as a medium including signals.  Signal, a form of energy, does not fall within one of the four statutory classes of 35 U.S.C. §101.  Thus, claim 12 is directed to a nonstatutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2015/0077438 A1 hereinafter Tamaki) in view of Yuan et al. (US 2020/0285443 A1 hereinafter Yuan).

Regarding Claim 1, Tamaki teaches a control method for an audio device ([0052] a driving method of the display device; [0267] electronic appliances using the display device include audio reproducing devices), wherein the audio device comprises a display screen ([0053] display device includes a display portion), and the control method for the audio device comprises the following steps: 
in response to detecting rotation of the display screen, acquiring a first rotation direction and a first rotation angle of the display screen in a preset three-dimensional coordinate system ([0134]-[0135] displacement of the display device is sensed; displacement of the display device  include rotational displacement based on rotation in a circumferential direction of the display device; rotational displacement includes a direction of rotation or an angle of rotation; [0142] the displacement include geographical displacement such as coordinate displacement expressed by longitude and latitude and coordinate in the height direction (i.e., preset three-dimensional coordinate system); [0088] the display device rotates at an angle θ radian in the direction of an arrow 115 b); 
determining a second rotation direction and a second rotation angle of display content on the display screen according to the first rotation direction and the first rotation angle ([0088] the display device rotates at an angle θ radian (θ>0) in the direction of an arrow 115 b; the display position of an image  configured to move, in a direction opposite to the rotation direction of the display device, in the direction of an arrow 115 a, a length of rθ (i.e., second rotation direction and second rotation angle)), wherein the first rotation direction is opposite to the second rotation direction ([0088] the display position of an image  configured to move, in a direction opposite to the rotation direction of the display device; [0143] moving the display position of the image in the direction opposite to that of the displacement of the display device), and a difference between the second rotation angle and the first rotation angle is less than or equal to a preset value ([0088] the display device rotates at an angle θ radian (θ>0) in the direction of an arrow 115 b; the display position of an image  configured to move, in a direction opposite to the rotation direction of the display device, in the direction of an arrow 115 a, a length of rθ.  See fig. 2A - it shows the second rotation direction of 115a by angle θ radian.  Thus, the difference between the second rotation angle and the first rotation angle is equal to a preset value/ zero); and 
adjusting a display orientation of the display content according to the second rotation direction and the second rotation angle ([0143] the display position of the image is moved in accordance with displacement of the display device; [0088]  the display device rotates at an angle θ radian (θ>0) in the direction of an arrow 115 b; the display position of an image  configured to move, in a direction opposite to the rotation direction of the display device, in the direction of an arrow 115 a, a length of rθ (angle θ radian); an image 110 a moves in the direction of the arrow 115 a to be displayed as an image 110 b).  
However, Tamaki fails to expressly teach wherein the device comprises a playing component and a display screen rotatably connected to the playing component.
In the same field of endeavor, Yuan teaches wherein the device comprises a playing component and a display screen rotatably connected to the playing component ([0034] FIG. 1C illustrates a display and its range of motions; the motions of the display are defined using a Cartesian coordinate system or a polar coordinate system; the motions of the display include a rotation about the x-axis, y-axis, z-axis, etc.; the display is connected to a joint and the motions of the display are determined from the joint connection; [0031]  the electronic device includes microphones, speakers, etc. (i.e., playing component);  the display rotated independently about multiple axes without rotation of the electronic device (i.e., rotatably connected to the playing component)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the device comprises a playing component and a display screen rotatably connected to the playing component, as taught by Yuan into Tamaki .  Doing so would be desirable because it would better present information to the user and improve the user's experience as the user does not need to move to a particular location to view display data on the device, nor does the user need to reorient the device manually (Yuan [0005]). 

As to dependent Claim 2, Tamaki and Yuan teach all the limitations of Claim 1.  Yuan further teaches wherein the playing component is rotatably connected to the display screen through a rotating shaft ([0034] the display is connected to a joint and the motions of the display are determined from the joint connection;  [0031]  the electronic device includes microphones, speakers, etc.;  the display rotated independently about multiple axes without rotation of the electronic device) and acquiring and taking a coordinate of the rotating shaft in the preset three-dimensional coordinate system ([0034] the motions of the display are defined using a Cartesian coordinate system or a polar coordinate system; the motions of the display include a rotation about the x-axis, y-axis, z-axis, etc.; the display is connected to a joint and the motions of the display are determined from the joint connection - thus, taking coordinate of the rotating shaft/ joint connection).  Tamaki further teaches wherein before the step of in response to detecting rotation of the display screen, acquiring a first rotation direction and a first rotation angle of the display screen in a preset three-dimensional coordinate system, the control method for the audio device further comprises: determining a reference point of the display screen ([0063] positional information of the display device based on the inclination of the display device; inclination of the display device with respect to the vertical direction can be defined as an angle formed by the following two line segments: a line segment connecting a certain point of the display device (i.e., reference point) and the center point of rotation of the display device and a line segment connecting one of the points where the vertical line passing through the center point intersects the display device and the center point); wherein, acquiring and taking a coordinate of the rotating shaft in the preset three-dimensional coordinate system as a first coordinate, acquiring and taking a coordinate of the reference point in the preset three-dimensional coordinate system before the display screen rotates as a second coordinate, and acquiring and taking a coordinate of the reference point in the preset three-dimensional coordinate system after the display screen rotates as a third coordinate ([0063] positional information of the display device based on the inclination of the display device; inclination of the display device with respect to the vertical direction can be defined as an angle formed by the following two line segments: a line segment connecting a certain point of the display device (i.e., reference point as second coordinate) and the center point of rotation of the display device (equivalent to first coordinate); and a line segment connecting one of the points where the vertical line passing through the center point intersects the display device (equivalent to third coordinate after rotation) and the center point; [0142] displacement include geographical displacement such as coordinate displacement expressed by longitude and latitude and coordinate in the height direction); and taking a connection line between the first coordinate and the second coordinate as a first connection line, taking a connection line between the first coordinate and the third coordinate as a second connection line, and taking an included angle between the first connection line and the second connection line as the first rotation angle ([0063] positional information of the display device based on the inclination of the display device; inclination of the display device with respect to the vertical direction can be defined as an angle formed by the following two line segments: a line segment connecting a certain point of the display device and the center point of rotation of the display device (i.e., connection line between the first coordinate and the second coordinate); and a line segment connecting one of the points where the vertical line passing through the center point intersects the display device and the center point (i.e., connection line between the first coordinate and the third coordinate; [0060] The angle of rotation of the display device can be a difference between the inclination of the display device before rotating and the inclination of the display device after rotating. See fig. 2a - it shows the included angle between the first connection line and the second connection line as the rotation angle) .  

As to dependent Claim 3, Tamaki and Yuan teach all the limitations of Claim 2.  Tamaki further teaches wherein in response to detecting rotation of the display screen, determining the first rotation direction according to an offset direction of the second connection line relative to the first connection line ([0063] positional information of the display device based on the inclination of the display device; inclination of the display device with respect to the vertical direction can be defined as an angle formed by the following two line segments: a line segment connecting a certain point of the display device and the center point of rotation of the display device; and a line segment connecting one of the points where the vertical line passing through the center point intersects the display device and the center point.  See fig. 2a - it shows the first connection line between the center and position of 110a, second connection line between the center and position of 110b, and the rotating direction according to an offset direction of the second connection line relative to the first connection line).  

As to dependent Claim 9, Tamaki and Yuan teach all the limitations of Claim 1.  Tamaki further teaches wherein when performing the step of adjusting a display orientation of the display content according to the second rotation direction and the second rotation angle, controlling a display ratio of the display content on the display screen to remain unchanged ([0082] the image 110 a moves to become an image 110 b as shown in FIG. 1B, and the image can be displayed in a position where the image can be seen in the same way as before the display device 100 rotates in a circumferential direction; [0123]-[0124] when the image extends beyond the front face of the display surface to the outer peripheral surface on the opposite side of the display surface, the image reduced in size while keeping the aspect ratio unchanged).

As to dependent Claim 10, Tamaki and Yuan teach all the limitations of Claim 9.  Tamaki further teaches wherein a display interface of the display screen is a circular display interface ([0010] display device having a curved display surface, such as a ring-shaped display device; information is arranged along the circumference of a circle).  

Regarding Claim 11, Tamaki  teaches the control method for the audio device as recited in claim 1.  Tamaki further teaches the audio device comprises a memory, a processor, and a control program for the audio device stored on the memory and operable on the processor, and when the control program for the audio device is executed by the processor, the steps of the control method are implemented ([0105] the display device performs the driving method (i.e., comprising processor); the driving method can be controlled by a program; [0125] the display device include a memory medium; a program for executing the steps stored in the memory medium). 

Regarding Claim 12, Tamaki  teaches the control method for the audio device as recited in claim 1.  Tamaki further teaches non-volatile computer-readable storage medium, wherein a control program for an audio device is stored thereon, and when the control program for the audio device is executed by a processor, the steps of the control method are implemented ([0125] the display device include a memory medium; a program for executing the steps stored in the memory medium; the memory medium is a computer-readable memory medium; [0105] the display device performs the driving method; the driving method can be controlled by a program).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki in view of Yuan, further in view of Jiang et al. (US 2016/0349799 A1 hereinafter Jiang).

As to dependent Claim 4, Tamaki and Yuan teach all the limitations of Claim 1.  Tamaki teaches wherein in response to detecting rotation of the display screen, performing the step of acquiring a first rotation direction and a first rotation angle of the display screen in a preset three-dimensional coordinate system ([0134]-[0135] displacement of the display device is sensed; displacement of the display device  include rotational displacement based on rotation in a circumferential direction of the display device; rotational displacement includes a direction of rotation or an angle of rotation; [0142] the displacement include geographical displacement such as coordinate displacement expressed by longitude and latitude and coordinate in the height direction (i.e., preset three-dimensional coordinate system); [0088] the display device rotates at an angle θ radian in the direction of an arrow 115 b).  
However, Tamaki and Yuan do not expressly disclose wherein regularly performing the step of acquiring a first rotation direction and a first rotation angle of the display screen.  
In the same field of endeavor, Jiang teaches wherein regularly performing the step of acquiring a first rotation direction and a first rotation angle of the display screen ([0008] monitoring an orientation change of the terminal in real time by the gravity acceleration sensor arranged inside the portable terminal; when the change of terminal position is detected, determining the direction and angle of the terminal rotation according to the recorded change value on three directions of the gravity acceleration sensor).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein regularly performing the step of acquiring a first rotation direction and a first rotation angle of the display screen, as taught by Jiang into Tamaki and Yuan.  Doing so would be desirable because it would control the display position to face the user all the time (Jiang [0005]) and would bring convenience to the user (Jiang [0009]). 

As to dependent Claim 5, Tamaki and Yuan teach all the limitations of Claim 2.  Tamaki teaches wherein in response to detecting rotation of the display screen, performing the step of acquiring a first rotation direction and a first rotation angle of the display screen in a preset three-dimensional coordinate system ([0134]-[0135] displacement of the display device is sensed; displacement of the display device  include rotational displacement based on rotation in a circumferential direction of the display device; rotational displacement includes a direction of rotation or an angle of rotation; [0142] the displacement include geographical displacement such as coordinate displacement expressed by longitude and latitude and coordinate in the height direction (i.e., preset three-dimensional coordinate system); [0088] the display device rotates at an angle θ radian in the direction of an arrow 115 b).  However, Tamaki and Yuan do not expressly disclose wherein regularly performing the step of acquiring a first rotation direction and a first rotation angle of the display screen.  
In the same field of endeavor, Jiang teaches wherein regularly performing the step of acquiring a first rotation direction and a first rotation angle of the display screen ([0008] monitoring an orientation change of the terminal in real time by the gravity acceleration sensor arranged inside the portable terminal; when the change of terminal position is detected, determining the direction and angle of the terminal rotation according to the recorded change value on three directions of the gravity acceleration sensor).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein regularly performing the step of acquiring a first rotation direction and a first rotation angle of the display screen, as taught by Jiang into Tamaki and Yuan.  Doing so would be desirable because it would control the display position to face the user all the time (Jiang [0005]) and would bring convenience to the user (Jiang [0009]). 

As to dependent Claim 6, Tamaki and Yuan teach all the limitations of Claim 3.  Tamaki teaches wherein in response to detecting rotation of the display screen, performing the step of acquiring a first rotation direction and a first rotation angle of the display screen in a preset three-dimensional coordinate system ([0134]-[0135] displacement of the display device is sensed; displacement of the display device  include rotational displacement based on rotation in a circumferential direction of the display device; rotational displacement includes a direction of rotation or an angle of rotation; [0142] the displacement include geographical displacement such as coordinate displacement expressed by longitude and latitude and coordinate in the height direction (i.e., preset three-dimensional coordinate system); [0088] the display device rotates at an angle θ radian in the direction of an arrow 115 b).  However, Tamaki and Yuan do not expressly disclose wherein regularly performing the step of acquiring a first rotation direction and a first rotation angle of the display screen.  
In the same field of endeavor, Jiang teaches wherein regularly performing the step of acquiring a first rotation direction and a first rotation angle of the display screen ([0008] monitoring an orientation change of the terminal in real time by the gravity acceleration sensor arranged inside the portable terminal; when the change of terminal position is detected, determining the direction and angle of the terminal rotation according to the recorded change value on three directions of the gravity acceleration sensor).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein regularly performing the step of acquiring a first rotation direction and a first rotation angle of the display screen, as taught by Jiang into Tamaki and Yuan.  Doing so would be desirable because it would control the display position to face the user all the time (Jiang [0005]) and would bring convenience to the user (Jiang [0009]). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki in view of Yuan, further in view of Zhang et al. (US 2017/0243327 A1 hereinafter Zhang).

As to dependent Claim 7, Tamaki and Yuan teach all the limitations of Claim 1.  Tamaki further teaches wherein in response to receiving a rotation instruction of the display screen, acquiring an initial position corresponding to the display screen before execution of the rotation instruction, and acquiring a target rotation position corresponding to the display screen after completion of the rotation instruction ([0134]-[0135] displacement of the display device is sensed; displacement of the display device  include rotational displacement based on rotation in a circumferential direction of the display device; rotational displacement includes a direction of rotation or an angle of rotation; [0142] the displacement include geographical displacement such as coordinate displacement expressed by longitude and latitude and coordinate in the height direction (i.e., initial and target rotation position corresponding to the display screen));  in response to detecting rotation of the display screen, acquiring a position of the display screen ([0134]-[0135] displacement of the display device is sensed; displacement of the display device  include rotational displacement based on rotation in a circumferential direction of the display device; rotational displacement includes a direction of rotation or an angle of rotation; [0142] the displacement include geographical displacement such as coordinate displacement expressed by longitude and latitude and coordinate in the height direction); performing the step of acquiring a first rotation direction and a first rotation angle of the display screen in a preset three-dimensional coordinate system ([0134]-[0135] displacement of the display device is sensed; displacement of the display device  include rotational displacement based on rotation in a circumferential direction of the display device; rotational displacement includes a direction of rotation or an angle of rotation; [0142] the displacement include geographical displacement such as coordinate displacement expressed by longitude and latitude and coordinate in the height direction; [0088] the display device rotates at an angle θ radian in the direction of an arrow 115 b).
However, Tamaki and Yuan do not expressly teach wherein determining at least two detection intervals according to a position interval formed between the target rotation position and the initial position; and in a determination that the position of the display screen reaches one of the at least two detection intervals, performing the step of acquiring a first rotation direction and a first rotation angle of the display screen.  
In the same field of endeavor, Zhang teaches wherein determining at least two detection intervals according to a position interval formed between the target rotation position and the initial position ([0038] identify angle of rotation of the present device resulting from a rotation of the present device, angular velocity of the present device as it is rotated, and acceleration of the present device as it is rotated (i.e., position interval between the target rotation position and the initial position); [0040] acceleration may not be constant throughout the rotation of the device; the highest value during rotation for acceleration identified; the lowest value during rotation for acceleration identified - thus, determining at least two detection intervals according to a position interval); and in a determination that the position of the display screen reaches one of the at least two detection intervals, performing the step of acquiring a first rotation direction and a first rotation angle of the display screen ([0040]-[0041] acceleration may not be constant throughout the rotation of the device; the highest value during rotation for acceleration identified; the lowest value during rotation for acceleration identified; identify one or more angle of rotation thresholds, an angular velocity thresholds, and/or an acceleration thresholds; [0043]  compare the identified threshold(s) to the identified actual angle of rotation, angular velocity, and/or acceleration; rotate the content presented on the display, such as from a landscape orientation to a portrait orientation - thus,  acquiring rotation direction and rotation angle).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein determining at least two detection intervals according to a position interval formed between the target rotation position and the initial position; and in a determination that the position of the display screen reaches one of the at least two detection intervals, performing the step of acquiring a first rotation direction and a first rotation angle of the display screen, as taught by Zhang into Tamaki and Yuan.  Doing so would be desirable because it would prevent unintended rotations if the user accidentally and/or temporarily reorients the device (Zhang [0002]). 

As to dependent Claim 8, Tamaki, Yuan, and Zhang teach all the limitations of Claim 8.  Zhang further teaches wherein the at least two detection intervals comprise a first detection interval, a second detection interval and a third detection interval, wherein the display screen is controlled to perform uniform acceleration rotation in the first detection interval, perform uniform rotation in the second detection interval, and perform uniform deceleration rotation in the third detection interval ([0038] identify angle of rotation of the present device resulting from a rotation of the present device, angular velocity of the present device as it is rotated, and acceleration of the present device as it is rotated; [0040] acceleration may not be constant (i.e., uniform rotation) throughout the rotation of the device; the highest value during rotation for acceleration identified; the lowest value (i.e., deceleration) during rotation for acceleration identified).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Myers et al. (US 2013/0328792 A1) teaches that the user may rotate device 10 about axis 94. For example, while staying in a fixed viewing location such as position 120, the user may rotate display 12 in counterclockwise direction 126 about axis 94. At the same time as the user is rotating display 12 (and device 10) in a counterclockwise fashion, device 10 may rotate content 118 (or some of content 118) on the surface of display 12 in the opposite direction (i.e., in clockwise direction 124); Because display 12 is wrapped around device 10, a user can rotate display 12 and device 10 indefinitely and device 10 can continually update the displayed content on display 12;  game content may be displayed for a user that continually updates in response to rotational motion of device 10 as a user rotates display 12 ([0073], [0076], [0051]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./Examiner, Art Unit 2143      

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143